Title: Enclosure: Thomas Jefferson’s Syllabus of the Doctrines of Epicurus, [before 31 October 1819]
From: Jefferson, Thomas
To: 


						
							
								
									before 31 Oct. 1819
								
							
						
						A Syllabus of the doctrines of Epicurus.
						
							
								Physical.
								The Universe eternal.
							
							
								
								
									it’s parts, great & small, interchangeable.
								
							
							
								
								Matter and Void alone.
							
							
								
								
									Motion inherent in matter, which is weighty & declining.
								
							
							
								
								
									eternal circulation of the elements of bodies.
								
							
							
								
								Gods, an order of beings next superior to man.
							
							
								
								
									enjoying, in their sphere, their own felicities;
								
							
							
								
								
									but not medling with the concerns of the scale of beings below them.
								
							
							
								Moral.
								Happiness the aim of life.
							
							
								
								
									Virtue the foundation of happiness;
								
							
							
								 
								
									Utility the test of virtue.
								
							
							
								
									
								
								Pleasure active and In-dolent.
							
							
								
								
									In-dolence is the absence of pain, the true felicity.
								
							
							
								
								
									Active, consists in agreeable motion
								
							
							
								
								
									it is not happiness. but the means to produce it.
								
							
							
								
								
									thus the absence of hunger is an article of felicity; eating the means to obtain it.
								
							
							
								
								
									The Summum bonum is to be not pained in body, nor troubled in mind.
								
							
							
								
								
									i.e. In-dolence of body, tranquility of mind.
								
							
							
								
								
									to procure tranquility of mind we must avoid desire & fear the two principal diseases of the mind.
								
							
							
								
								Man is a free agent.
							
							
								
								Virtue consists in
								1. Prudence.
								2. Temperance.
								3. Fortitude.
								4. Justice
							
							
								
								to which are opposed
								1. Folly.
								2. Desire.
								3. Fear.
								4. Deciept.
							
						
					